892 N.E.2d 994 (2008)
PEOPLE State of Illinois, respondent,
v.
Lawrence SCEEREY, petitioner.
No. 105654.
Supreme Court of Illinois.
March 12, 2008.
Motion by petitioner for leave to file a motion for reconsideration of the order denying petition for leave to appeal. Motion allowed. The motion for reconsideration is allowed. The order of January 30, 2008, denying the petition for leave to appeal is vacated. The petition for leave to appeal remains pending until further order of the Court.
Order entered by the Court.